Citation Nr: 0302617	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a head injury, 
resulting in organic brain syndrome.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
At Law


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran had active service from June 1969 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, denied entitlement service connection for a 
head injury, resulting in organic brain syndrome.

In a decision of the Board dated in May 2001, the veteran's 
claim of entitlement service connection for a head injury, 
resulting in organic brain syndrome was denied.  The veteran 
appealed the denial of his claim to the United States Court 
of Appeals For Veterans Claims (CAVC).

In September 2001 a Motion for Remand and Stay Of Proceedings 
was submitted by the appellee.  In November 2001, the 
appellant filed a Response to Appellee's Motion for Remand 
and Stay Of Proceedings.

In January 2002, the CAVC issued an Order granting the motion 
and vacating the May 2001 decision of the Board.

Pursuant to the January 2002, CAVC Order, in November 2002, 
the Board remanded the issue directing that the RO arrange 
for a the veteran to be provided with any additional due 
process requirements pursuant to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), and that the 
veteran be scheduled for video conference hearing.

In December 2002, the veteran was notified by the RO that he 
had been scheduled to appear for a video conference hearing 
on January 23, 2003.  The veteran failed to appear for the 
hearing as scheduled.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A head injury, resulting in organic brain syndrome was 
not reported during service or for many years thereafter; nor 
was organic disease of the nervous system disabling to a 
compensable degree during the first post service year.

2.  The probative, competent medical evidence establishes 
that a head injury, resulting in organic is not linked to 
service, or any incident in service.


CONCLUSION OF LAW

A head injury, resulting in organic brain syndrome was not 
incurred in or aggravated by active service; nor may service 
connection be presumed for organic disease of the nervous 
system.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service records reveals that on July 25, 
1970, the veteran was thrown from a track vehicle, and 
sustained a fracture of transverse processes L1 through L4, 
and ruptured his spleen.  He underwent an exploratory 
laparotomy and a splenectomy.  During his hospitalization he 
was diagnosed with falciparum malaria, which was 
appropriately treated.  The service medical records show no 
documentation of complaints, treatment, or diagnosis of a 
head injury.

In October 1973, the veteran was accorded a VA examination 
for claims not currently at issue.  The examination report is 
negative for reports of or a diagnosis referable to a head 
injury, resulting in organic brain syndrome.

A VA hospital treatment record dated in March 1984, shows 
that the veteran reported problems with irritation and 
frustration.  He provided a long history consistent with 
attention deficit disorder with hyperactivity, and learning 
problems.  Physical examination, including peripheral and 
neurologic evaluations, was completely normal.  He reported 
that he had sustained some type of brain injury due to a mine 
explosion during his tour of duty in Vietnam.  He could not 
recall whether or not he was in a coma following the 
explosion.  A computer tomography (CT) was normal.  Organic 
brain disease was ruled out because the test results were 
average.  The diagnoses were post traumatic stress disorder 
(PTSD), attention deficit with hyperactivity, and adjustment 
disorder with depressed mood.

A March 1989 VA psychological evaluation report shows that 
due to a developmental history consistent with attention 
deficit disorder and a head injury in Vietnam, an evaluation 
was recommended to rule out organic brain syndrome.  The 
results of the evaluation revealed evidence of a low IQ and 
limited cognitive resources to deal with the world.  The 
examiner stated while PTSD and organic brain syndrome from 
combat experiences could not be ruled out, the emotional and 
cognitive functioning suggested difficulties dating back to 
the veteran's childhood.

A June 1989 VA examination report was negative for complaints 
or diagnosis referable to a head injury, resulting in organic 
brain syndrome.

A February 1990 Denver Vet Center letter shows the counselor 
reported that the veteran's initial intake assessment was 
PTSD.  He reported that he had sustained serious head 
injuries while in Vietnam.  It was opined that some of his 
problems could stem from his reported inservice incident.

A VA hospitalization report dated in March 1990, shows that 
the veteran presented with complaints of a headache and right 
sided weakness.  A CT scan was negative. His light perception 
was also negative.  

A magnetic resonance imaging (MRI) revealed right cerebellar 
infarct.  An echocardiogram was negative.  The diagnoses were 
right cerebellar cerebrovascular accident (CVA), PTSD, 
depression, and migraine cephalalgia.

An August 1991 VA PTSD examination report shows that the 
veteran reported he had been hospitalized in March 1990 due 
to a stroke.  The examination report was negative for 
complaints or diagnoses referable to a head injury, resulting 
in organic brain syndrome.  The diagnoses were PTSD and 
dementia, mild to moderate, secondary to a CVA.

An August 1991 VA psychological evaluation report shows 
diagnoses of chronic dysthymia and PTSD.

VA outpatient treatment records dated from May to July 1994, 
reveal that the veteran was seen with complaints referable to 
his service-connected PTSD.  His past medical history 
pertinently included a closed head injury in 1971.

A July 1994 VA neuropsychological evaluation report shows 
diagnoses of cognitive disorder, not otherwise specified; 
personality change likely due to closed head injury and 
possibly ischemic infarcts, with features of depression, 
aggression, and mild paranoia; dysthymia disorder; and PTSD, 
chronic.  Also noted were a history of traumatic brain injury 
and a record of possible CVA's.

A VA outpatient treatment record dated in November 1994 shows 
that the veteran was evaluated for memory and cognition.  The 
record reflects a history of closed head injury from Vietnam, 
a cerebellar CVA in 1990, and another CVA in 1994.  It was 
also noted that he suffered from PTSD and depression.

A February 1995 neuropsychological evaluation report from PHP 
Healthcare Corporation shows the veteran had a cognitive 
disorder, not otherwise specified, and a personality change 
likely due to closed head injury with features of depression, 
aggression, and mild paranoia.  A psychologist related these 
medical disorders, at least in part, to the veteran's active 
duty assignments in Vietnam.


An April 1995 VA neuropsychological assessment shows it was 
not clear that cognitive and emotional deficits were due to 
acquired cerebral dysfunction due to an insult to the brain 
such as the traumatic brain injury apparently suffered in 
Vietnam.  It was noted that poor verbal learning might 
reflect acquired disability based on an insult to the brain 
in adulthood such as sustained in Vietnam, but this was not 
clear, as it might be due to a life long learning disability.

The examiner stated that he was unable to determine whether 
the cognitive deficits found were due to closed head trauma 
in Vietnam, and based on the evidence in the record that the 
episodes of explosive loss of emotional control predated 
induction into service.  The examiner also stated that his 
assessment focused exclusively on neuropsychological factors 
without contribution of PTSD or other psychiatric illnesses.

A July 1995 VA psychiatric examination report shows there was 
noted evidence of borderline intelligence.  The examiner 
noted the presence of organic brain syndrome, although he was 
unable to specify the etiology of such syndrome.  He noted 
the history of CVA with MRI evidence of a stroke in the right 
cerebellar hemisphere in March 1990, and the history of 
alcohol abuse, which could lead to the development of organic 
brain syndrome.  

He opined that it would seem likely that the presence of 
organic brain syndrome was most likely due to the severe 
accident the veteran suffered in Vietnam with no evidence to 
rule this in or out.  The clinical evidence suggested organic 
brain syndrome that was fairly severe, but complicated by 
borderline intelligence from birth.

VA outpatient treatment records dated from May 1996 to 
February 2000, reveal  ongoing treatment for the veteran's 
psychiatric disabilities.  They also refer to a history of a 
closed head injury in Vietnam with resultant cognitive 
problems.


In July 1998 a VA social worker stated that he had worked 
with the veteran since May 1998, that the medical and 
psychiatric information that was available to him was 
incomplete, and that because of an apparent brain injury that 
had occurred during active service there was evidence of some 
disinhibition in the veteran's impulse control.

A VA examination report dated in April 1999, shows that the 
examiner stated a review of the records revealed the case at 
issue was difficult to evaluate.  He noted that there had 
been multiple evaluations without definitive evidence of a 
significant inservice head injury.  The examination revealed 
significant organic brain syndrome.  The examiner stated that 
he could shed no further light on the exact cause of organic 
brain syndrome.  The diagnoses were organic brain syndrome, 
moderate of undetermined cause, and PTSD.

A private consultation report from a forensic psychologist 
received in November 2002, shows that the psychologist 
reported that he had reviewed a set of medical records of the 
veteran which had occurred during his army service and 
primarily of later treatment with VA.  The psychologist 
opined that if you were to parse the logic of the various 
examinations, it would appear that the neurological test 
results in 1989 did not support the veteran's behavior being 
the result of an attention deficit hyperactivity disorder, 
and that subsequent examinations done in 1994 suggested that 
his brain damage and resulting behavioral condition was not 
cerebella, but "frontal" which was how his behavior would 
be characterized.

The psychologist further opined that the general theme 
throughout the examinations  were that, at its simplest, the 
examiners could not determine whether the behavior was due to 
earlier psychological difficulties of his youth carried into 
adulthood, or the result of the combat incident in Vietnam, 
to more firm statements that appeared repeatedly that his 
organic brain syndrome was a direct result of the mine 
explosion and ejection from the tracked vehicle in service.

The psychologist concluded that based on a review of the 
specified medical records the veteran's current irascible, 
hostile and generally inappropriate psychological and social 
behavior was likely, by reasonable psychological probability, 
a direct result of an organic brain syndrome.  He added that 
it was clearly within the realm of psychological probability, 
based on the review of the record, that the most reasonable 
and most likely known proximate cause was the combat incident 
in Vietnam in June of 1970, at which time a mine exploded 
under a vehicle in which  he was riding in or on and which 
led to other grievous physical injuries.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."



When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

If not shown during service, service connection may be 
granted for brain hemorrhage, brain thrombosis, or other 
diseases of the nervous system if manifest to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the CAVC held 
that:

"Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for the purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence. Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the CAVC 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  However, such a definition must not be applied in 
a way that would deprive section 1154(b) of effect, 
specifically that the claimant's lay evidence prevails unless 
it is rebutted by "clear and convincing evidence to the 
contrary."  
In that context, clear and convincing evidence is a higher 
evidentiary standard than the preponderance-of-the-evidence 
standard imputed by the benefit-of-the-doubt rule, because 
the evidence must be in equipoise before the benefit of the 
doubt applies.

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples).  
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992).  In determining whether documents 
submitted by a veteran are "satisfactory" evidence under 
section 1154(b), a VA adjudicator may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2002).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  
38 C.F.R. § 3.159 (2002).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to notify 
the veteran and to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that the veteran indicated 
treatment at the VA Medical Center in Denver, Colorado; VA 
Medical Center in Chicago, Illinois; the Vet Center in 
Denver, Colorado; and the Fitzsimons Army Medical Center in 
Aurora, Colorado.  The veteran also indicated treatment with 
TMM, MD; LWF, MSW, LLSW; and BR, PhD.  


The available treatment records have been obtained from the 
respective health care providers and have been associated 
with the veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.  

The veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as demonstrated in the 
documents described below, has expanded the record 
accordingly by obtaining and associating with the claims file 
any additional available evidence referred to by the veteran.

Specific notice letters were also sent to the veteran in 
November 1998, April 2000, and March 2002 advising him of the 
types of evidence he should submit to support his claims.  
They advised him that he could submit additional evidence 
himself or sufficiently identify such evidence.

The record also shows that the RO has informed the veteran of 
the evidence needed to substantiate his claim through 
issuance of a February 1996 and a March 1999 rating decision, 
a Statement of the Case issued in April 1995 and in January 
2000, the Remand of the Board dated in November 2002, and 
associated correspondence.  

The rating decisions, Statements of the Case, and Remand of 
the Board also advised him of the evidence that had been 
obtained and considered by the RO.  The documents noted above 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits. 


Service Connection

In the instant case, there exists no question that the 
veteran engaged in combat. Service connection has been 
granted for disabilities including those of combat origin 
such as PTSD, splenectomy, chronic low back pain, bilateral 
tinnitus, bilateral hearing loss, malaria, and scars.

Notwithstanding the fact that the veteran has combat service, 
there is no competent evidence of a nexus between the current 
organic brain syndrome and any incident of service.

Section 1154(b) does not obviate the requirement that the 
veteran submit evidence of a current disability and evidence 
of a nexus between the current disability and service to 
succeed on the merits of a claim.  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  In the discussion which follows, it 
becomes apparent that there is clear and convincing evidence 
to the contrary that the current claimed disability is not 
related to the veteran's service.

The first factual hurdle which must be addressed is whether 
the veteran sustained a head injury in service and this 
resulted in organic brain syndrome. While there is evidence 
that the veteran was thrown from a track vehicle and 
sustained a fracture of transverse processes L1 through L4 
and a ruptured spleen, the service records show no evidence 
of a head injury.  Accordingly, the evidence upon which this 
must be determined is indirect rather than direct.


The veteran has argued that an injury to the head occurred in 
the same accident, which resulted in a back injury and 
ruptured spleen.  This appears unlikely although it is not 
entirely inconceivable.  In this regard, there is nothing to 
substantiate that as a result of some injury received by the 
veteran at that time, he had head trauma, let alone such a 
trauma that he developed organic brain syndrome.

The evidence within service records is rather complete and 
makes no mention whatsoever of a head injury or any evidence 
of organic brain syndrome at any time during the veteran's 
period of service, or for many years thereafter, much less to 
a compensable degree during the first post service year.

It is noted that the veteran failed to mention any head 
injury in conjunction with his 1972 original claim, 1973 VA 
examination, or 1974 subsequent claim.  The first report of 
an inservice head injury was in March 1989, at which time he 
stated that could not remember whether he was unconscious.  

A March 1989 psychological evaluation indicated that PTSD and 
organic brain disease due to combat experiences could not be 
ruled out, although current emotional and cognitive deficits 
were suggestive of difficulties dating back to childhood.  A 
VA hospitalization report dated in March 1984 ruled out 
organic brain disease subsequent to clinical testing.

The first documentation of the veteran having an organic 
brain syndrome occurred in 1995.  This record reflects that 
organic brain syndrome due to head injury could not be ruled 
in or out.  It was also noted that a history of alcohol abuse 
and learning disability might have contributed to the 
development of an organic brain disorder.

It is noteworthy that veteran has reported that he could not 
remember treatment for residuals of a head injury from 1972 
to 1989.  There is no evidence of organic brain syndrome 
until after a CVA in March 1990.

The Board notes that the veteran is in fact service-connected 
for PTSD.  Also, the Board would note in passing that 
diagnoses of attention deficit with hyperactivity, adjustment 
disorder with depressed mood, status post CVA's, migraine 
cephalalgia, dysthymia, and dementia have been provided and 
have been known to be part of the constellation of symptoms 
associated cognitive functioning.

However, the sole issue in this claim is whether the 
veteran's organic brain syndrome is due to an inservice head 
injury as claimed.

It is true that since 1989, the veteran has consistently 
argued that he sustained an inservice head injury.  
Nonetheless, there is virtually no collateral evidence to 
support that other than that which was promulgated as a 
result of the veteran's own allegations and repeated 
historical assertions.  The Board is mandated to assess the 
relative credibility of the veteran's statements and finds 
them totally wanting in substantive merit.

In this regard, any collateral evidence including private and 
VA physicians who have so concluded were doing so long after 
the fact, and based solely on the veteran's history which is 
incomplete and partly inaccurate.

As cited above, the CAVC has repeatedly and unequivocally 
held that VA is not constrained from dismissing evidence 
including medical opinions when the fundamental basis 
therefor, including data given by the veteran, is in error.

That is quite clearly the case herein.  Given the silence of 
the service records of the documentation of a head injury and 
the lack of continuity of treatment from 1972 to 1989, the 
Board concludes that there is no competent medical evidence 
to sustain that a credible nexus has been demonstrated 
between any inservice head injury and organic brain syndrome.

In essence, the medical opinions (i.e., with regard to the 
veteran's organic brain syndrome having a relationship to any 
injury in service) are only as good as the information on 
which they were based.

The Board has considered the medical opinions of record which 
suggest that organic brain syndrome may be related to his 
period of active service.  In particular, the November 2002 
report of the private forensic psychologist is probative in 
that it sets forth a likelihood that the veteran has organic 
brain syndrome, and that it was reasonable and most likely 
caused by the combat incident wherein the veteran's vehicle 
exploded a mine.  However, this assessment by the 
psychologist was the result of evidence which has been based 
upon a history as provided by the veteran, and not from 
confirmed evidence of head trauma in service.  

A medical diagnosis is only as credible as the history on 
which it was based.  See Reonal, 5 Vet. App. at 460; see also 
Elkins, 5 Vet. App. at 478; Swann, 5 Vet. App. at 233 [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  It is thus significant that the psychologist's 
opinion does not appear to have been based on a objective 
evidence of an injury of the head, but rather on information 
ultimately supplied by the veteran himself.

When viewed against the evidence which is of record, the 
psychologist's opinion did not establish that there was a 
head injury in service.  See Swann, 5 Vet. App. at 233 [the 
Board was not bound to accept opinions of two doctors who 
made diagnoses of PTSD almost twenty years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant].  There have been 
no verification in this regard.

Since the veteran's assertions are lacking in substantive 
credibility and depth, the opinions based thereon are equally 
without substantive merit.  The record reflects a history of 
cognitive deficits and memory loss, which has resulted in 
equivocal etiologies as to whether organic brain syndrome is 
due to an inservice head injury. Black, 5 Vet. App. at 177; 
Swann, 5 Vet. App. at 229; Reonal, 5 Vet. App. at 458; 
Guimond, 6 Vet. App. at 69.

As the veteran is not shown to have organic brain syndrome 
related to his period of service, there exists no basis upon 
which to predicate a grant of entitlement to service 
connection.  See Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a head injury resulting 
in organic brain syndrome.  Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to service connection for a head injury, 
resulting in organic brain syndrome is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

